Citation Nr: 1600953	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a bilateral hammertoe disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to May 1980 and from August 1997 to April 1998.  The Veteran also had active service from February 2002 to April 2005, for which he received a bad conduct discharge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).

The Veteran in an October 2013 submission requested additional assistance for his spouse, to whom he reported he was still married but from whom he reported he was now separated, with their living in different towns.  This issue has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's periods of military service were from June 1977 to May 1980, from August 1997 to April 1998, and from February 2002 to April 2005.

2. The Veteran was separated from service in April 2005 with a bad conduct discharge by reason of the sentence of a general court martial. 

3. The RO in November 2007 made an administrative determination that the Veteran's bad conduct discharge in April 2005 constituted a statutory bar to VA benefits for the service period from February 2002 to April 2005. The Veteran did not appeal that November 2007 administrative determination.  

4. The Veteran's right hip disability did not develop in the periods of service from June 1977 to May 1980 and from August 1997 to April 1998, and is not causally related to either of those periods of service.  

5. The Veteran's right hip disability was not present to a disabling degree within the year following the Veteran's May 1980 separation from service, or within the year following his April 1998 separation from service.  

6. The Veteran's bilateral hammertoes did not develop in the periods of service from June 1977 to May 1980 and from August 1997 to April 1998, and are not causally related to either of those periods of service.  

7. The Veteran's bilateral hammertoes were not present to a disabling degree within the year following the Veteran's May 1980 separation from service, or within the year following his April 1998 separation from service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have right hip disability that is the result of disease or injury incurred in or aggravated during a period of active military service for which there is not a bar to VA benefits; arthritis of the right hip may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(2), (18), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have a bilateral hammertoe disability that is the result of disease or injury incurred in or aggravated during a period of active military service for which there is not a bar to VA benefits; associated arthritis of the toes may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(2), (18), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's August 2007 and June 2008 letters advised the appellant of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, he was advised by the August 2007 letter that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  This was prior to the November 2007 administrative determination that the Veteran's April 2005 discharge was a statutory bar to VA benefits based on that period of service.  

The Veteran was also advised by the August 2007 and June 2008 letters of the applicable legal criteria as well as the information and evidence necessary to support his claims.  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the nature of the questions at issue in this case with regard to character of discharge, the Board finds that VA's duty to notify has been satisfied as to character of discharge-related issues.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  The Veteran was also adequately and timely notified by these letters of the information and evidence required to support the claims for service connection for right hip disability and bilateral hammertoe disability on the merits.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service personnel records are on file, and he has provided statements in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is also no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The Veteran has not contended that his claimed disabilities developed prior to his period of service from February 2002 to April 2005, and the evidence does not otherwise support this, and there is no indication that the claimed disabilities are causally related to the prior periods of service from June 1977 to May 1980, and from August 1997 to April 1998.  Hence, a VA examination addressing etiology of the claimed disabilities as related to these prior periods of service is not required.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The statutory bar to VA benefits due to the Veteran's period of service from February 2002 to April 2005 eliminates any need for a VA examination addressing etiology of claimed disabilities related to that period of service, because benefits due to that period of service are barred as a matter of law.  38 C.F.R. § 3.12; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Similarly, the Board in its January 2012 remand requested certain evidentiary development for the remanded claims.  Two of the claims - for service connection for hypertension and PTSD - related to prior periods of service, and as related to these claims evidentiary development was requested including obtaining treatment and hospitalization records, Social Security Administration records, and service department records related to the prior periods of service.  While not all this evidentiary development was completed, including particularly the development of service department records addressing combat activities of the Veteran's unit in 1998, such development with respect to the appealed claims for service connection for PTSD and hypertension was obviated by the RO's grant of service connection for PTSD and hypertension following the Board's remand.  These development instructions not completed were not related to the claims for service connection for right hip disability and bilateral hammertoe disability, and hence do not preclude the Board's adjudication of these claims herein.  There is no indication that additional development would yield evidence or information leading to revisiting of the character of the Veteran's discharge from his period of service from February 2002 to April 2005, and hence no indication that additional evidentiary development, including additional fulfillment of the Board's prior remand instructions, is required prior to the Board's adjudication of the appealed claim.   

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II. Legal Criteria

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2015). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

III.  Factual Background and Analysis

The Veteran contends that he is entitled to VA benefits for a right hip disability and bilateral hammertoes on the basis of their development in service.  However, he has testified to their development in his most recent period of service from February 2002 to April 2005, from which he was dishonorably discharged, and he has not contended that they developed in or are causally related to his prior, honorable periods of service from June 1977 to May 1980, and from August 1997 to April 1998. 

The Veteran's statements are competent evidence to address his symptoms of right hip disability and bilateral hammertoes, but his statements ultimately do not support his claims because they do no support development of right hip disability or bilateral hammertoes during a period of service for which benefits are not barred, and do not support a causal link to a period of service for which benefits are not barred, as discussed below.  

Records obtained from the Department of the Army indicate that the Veteran was given a general court martial for repeated actions involving illicit substances during his period of service beginning in February 2002.  Punishment included the Veteran's dishonorable discharge from that period of service in April 2005.  

The RO in November 2007 made an administrative determination that the Veteran's discharge in April 2005 was a statutory bar to VA benefits related to that period of service.  The Veteran did not appeal that determination, and the character of discharge from the period of service from February 2002 to April 2005 as well as the bar to VA benefits from that period of service are not the subject of the present appeal.  38 U.S.C.A. § 7108 (West 2014); 38 C.F.R. § 20.200 (2015).  

At his October 2011 hearing before the Board, the Veteran testified to being hit in the right hip while on active duty from 2002 to 2005, when at Fort Brag during validation of his unit prior to their being deployed to Iraq.  He reported thereafter having ongoing pain for the following six to seven months, following which he went to a doctor and was told both that he had injury to the right hip and that his cartilage was worn to the point that the joint was bone on bone.  He added that while doctors at first told him there was nothing wrong, he obtained an outside opinion, and he thereby learned that he required a hip replacement.  

Service and post-service records document right hip difficulty during the service interval from February 2002 to April 2005, and subsequent treatment ultimately show a right hip replacement.   The Veteran does not contend, and the evidence does not otherwise support, the Veteran having developed right hip disability during his prior periods of service, or his right hip disability otherwise being causally related to those prior periods of service, or right hip arthritis being present within the first year following either of his prior periods of service, from June 1977 to May 1980, and from August 1997 to April 1998.  

Hence, the Board finds that service connection for a right hip disability is not warranted, because the Veteran is statutorily barred from VA benefits related to the February 2002 to April 2005 period of service, because the preponderance of the evidence is against a right hip disability having developed in or otherwise being causally related to his prior periods of service from June 1977 to May 1980, and from August 1997 to April 1998, and because service connection on a first-year-post-service presumptive basis for the years following those two prior periods of service is not warranted.  38 C.F.R. §§ 3.12, 3.303, 3.307, 3.309.  

The bar to service connection for right hip disability based on the period of service from February 2002 to April 2005 is as a matter of law.  Therefore, his claim of entitlement to VA benefits, to the extent denied on this basis, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim for service connection for a right hip disability, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified before the Board that his bilateral hammertoes began in his most recent period of service from February 2002 to April 2005, and that his toes were fine prior to that period of service.  He testified that the hammertoes resulted from training activities associated with his unit getting validated to be sent to Iraq.  He added that difficulties with the toes and some associated infections in his toes contracted also during that period of service, led to his undergoing arthrodesis surgery on the toes.  

Service and post-service records document difficulties with the Veteran's toes involving hammertoes in his period of service from February 2002 to April 2005, and subsequent treatment ultimately with arthrodesis performed and subsequent medical issues.  However, the Veteran does not contend, and the evidence does not otherwise support the Veteran having developed these hammertoe conditions prior to his most recent period of service from February 2002 to April 2005, nor does it support a causal link between prior periods of service and the bilateral hammertoes and associated medical conditions of the toes or feet.  The evidence also does not support the presence of an associated chronic condition as defined within 38 C.F.R. § 3.309(a), such as arthritis of the toes, within the first year following either of his prior periods of service, from June 1977 to May 1980, and from August 1997 to April 1998.  

Hence, the Board finds that  service connection for hammertoes is not warranted, because the Veteran is statutorily barred from VA benefits related to the February 2002 to April 2005 period of service, because the preponderance of the evidence is against hammertoes having developed in or otherwise being causally related to his prior periods of service from June 1977 to May 1980, and from August 1997 to April 1998, and because service connection on a first-year-post-service presumptive basis for the years following those two prior periods of service is not warranted.  38 C.F.R. §§ 3.12, 3.303, 3.307, 3.309.  

The bar to service connection for bilateral hammertoe disability based on the period of service from February 2002 to April 2005 is as a matter of law.  Therefore, his claim of entitlement to VA benefits, to the extent denied on this basis, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim for service connection for bilateral hammertoe disability, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right hip disability is denied.

Service connection for bilateral hammertoe disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


